Van Brunt, P. J.,
(dissenting.) In June, 1873, one Trask and wife executed and delivered to one Clapp their two joint and several bonds, for $2,500 each, secured by two second mortgages on two adjoining lots of land in Hew York city. In May, 1876, the mortgagors caused to be conveyed to the mortgagee Certain property on Duane street, Hew York city, as claimed by the appellants, in part payment of said bonds, and credit was given therefor on said bonds, leaving a balance due. In Hovember, 1877, two actions were begun by the mortgagee against Trask and wife to foreclose the mortgages for the balance alleged to be due on the bonds, in each of which actions a defense of usury was interposed by the wife of Trask. A motion was made to strike out such answers as sham, and, upon the consent of the attorney for Mrs. Trask, an order was entered striking them out, and subsequently decrees of foreclosure were entered on the 6th of September, 1877. A few days prior to the entry of the decrees in these actions, (viz., on September 3,1877,) judgments of foreclosure and sale were entered in actions brought upon the first mortgages, and upon the sale of the premises a deficiency resulted upon said last-named mortgages. Ho sale was had under the decree of September 6, 1877. The mortgagee died on September 17, 1881, leaving her husband sole executor and legatee under her will; and he died in 1884, leaving a last will and testament, of which the applicants, Joseph W. Howe and Clarence Moulton, are executors. Ho other payments having been made upon said bonds, this application, under section 1628 of the Code, was made for leave to bring suit thereon. This application being denied,.from the order thereupon entered this appeal is taken. The learned court below seems to have denied this motion upon the ground of loches, nearly 17 years having elapsed since the making of the,bonds. But it is doubtful whether any lapse of time short of the statute of limitations, unless there were other considerations, would be an answer to the right to sue. But there is one difficulty presented upon the face of these papers which seems to justify the denial of the application. It seems that the executor Moulton was acting as the attorney in fact of the mortgagee in connection with all these transactions; and it is alleged upon the part of the respondent Trask that the answers in the foreclosure suits were allowed to be stricken out under and in pursuance of an agreement between himself and Moulton that no personal judgment would be enforced either against himself or his wife. And it is to be observed that Moulton verified the complaint in these foreclosure actions as the attorney of the plaintiff, who was absent from the city of Hew York. Moulton has made no affidavit or denial of these allegations. It seems to us, therefore, that the making of such an agreement is established; and it certainly would be inequitable to allow an action to be brought upon these bonds after the making of such an agreement by the representative and attorney of the plaintiff in those actions, who had the sole charge and management of her affairs in this respect. The order should be affirmed, with $10 costs and disbursements.